                        UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                            3:03-cr-00037-MOC-DCK-3

UNITED STATES OF AMERICA,              )
                                       )
            vs.                        )
                                       )                           ORDER
REGINALD GLENN PATTERSON,              )
                                       )
                  Defendant.           )
_______________________________________)

      THIS MATTER is before the Court on defendant’s pro se Motion for Compassionate

Release/Reduction of Sentence, (Doc. No. 118).

                                          ORDER

       IT IS, THEREFORE, ORDERED that within 20 days the Government shall file a

response to defendant’s motion.



                                         Signed: January 6, 2021




     Case 3:03-cr-00037-MOC-DCK Document 119 Filed 01/06/21 Page 1 of 1
